Citation Nr: 1144198	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-09 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Due to the location of the Veteran, jurisdiction of his appeal remains with the RO in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim.  The Veteran submitted letters dated in July 2008 and March 2009 from Kalamazoo Psychology, LLC indicating that he received individual and group therapy for his PTSD.  In this regard, the Board observes that it appears that the Veteran's private treatment from this practice was the result of a referral from VA.  See January 2008 intake assessment.  However, no records from that private psychology practice have been obtained.  Therefore, prior to evaluating the severity of the Veteran's service-connected PTSD, the Board finds that a remand is necessary to obtain those treatment records.  

Furthermore, the most recent VA treatment records from the VA Medical Center (VAMC) in Battle Creek, Michigan are dated in February 2009.  Accordingly, on remand, records of any ongoing VA psychiatric treatment that the Veteran may be receiving should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Additionally, the Board observes that the July 2008 letter from Kalamazoo Psychology, LLC indicates that the Veteran was going to apply for disability benefits from the Social Security Administration (SSA) due to his PTSD.  However, if the Veteran did indeed apply, no records from the SSA have been obtained.  As the SSA records, if any, are potentially relevant, the Board finds that it is incumbent on VA to obtain any SSA records prior to a final adjudication of the Veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder a copy of any decision awarding SSA disability benefits to the Veteran and the medical records used in support of such a determination.  All attempts to obtain records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of recent PTSD treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Kalamazoo Psychology, LLC as well as at the VA Medical Center in Battle Creek, Michigan since February 2009.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, readjudicate the issue of entitlement to an initial rating in excess of 50 percent for PTSD.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

